internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b9-plr-124734-03 date date legend taxpayer date x trust date foundation cpa year year dear this is in response to your letter dated date submitted by your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer transferred dollar_figurex to trust created under an agreement executed on date article first of trust divides the trust estate into two portions the first portion known as portion consists of that fractional part of the transferred property of which the numerator is the amount of taxpayer’s unused gst_exemption and the denominator is the greater of the numerator or the value of the property as finally determined for federal gift_tax purposes portion will be held in a separate trust in accordance with the terms of article second the second portion known as portion is the balance if any of the transferred property plr-124734-03 article second paragraph a directs the trustee to pay over to or apply the net_income and principal of portion to or for the benefit of the members of the class consisting of taxpayer his spouse and his descendants during the trust term as the trustee in his absolute discretion elects taxpayer may not be a member of the class of beneficiaries during any period that taxpayer is lawfully married and is living with his spouse as husband and wife article second paragraph b provides that the separate trust for portion will terminate upon the first to occur of i the exercise by a designated selector of the power to terminate the trust or ii the death of the survivor of taxpayer and taxpayer’s surviving_spouse upon termination the remaining trust fund is to be divided into the number of equal shares necessary to set_aside one share for each child of taxpayer who is then living and one share in per stirpital parts for the collective descendants who are then living of any child of taxpayer who is not then living each share created will be held in a separate trust if no descendant of taxpayer is then living the remaining trust fund will be distributed to foundation article sixth paragraph a provides that no payment of principal or income may be made from any trust to taxpayer or any other person who has contributed_property to trust cpa has prepared all of taxpayer’s personal tax returns since year in addition after the date transfer to trust taxpayer asked cpa to prepare all appropriate tax returns for trust inadvertently cpa failed to prepare taxpayer’s year form_709 united_states gift and generation-skipping_transfer_tax return as a result taxpayer’s unused gst_exemption was not allocated to the date transfer to trust taxpayer has requested an extension of time under sec_2642 and sec_301_9100-3 to allocate taxpayer's available gst_exemption to the date transfer to trust and that such allocation be effective as of date the date of the transfer to trust sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or plr-124734-03 before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-124734-03 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer's available gst_exemption with respect to the transfer to trust on date the allocation will be effective as of date the date of the transfer to trust and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to trust the allocation should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
